Dissenting Opinion by
Price, J.:
I must respectfully dissent. The majority derives its definition of “official” as used in 75 P.S. §1008(d),1 from 75 P.S. §1105(a),2 which provides in pertinent part: “The Secretary of Highways of this Commonwealth shall forthwith make and publish regulations for the design ... of all official traffic signs____” However, because the offense occurred on the turnpike, I believe 75 P.S. §1036(a)3 is a more appropriate section to be applied in *609the instant case. This section provides in pertinent part: “The rules and regulations promulgated by the Pennsylvania Turnpike Commission governing the traffic upon any turnpike or highway under its supervision and control, shall become effective upon the publication thereof in accordance with law.”
The record indicates that during the direct examination of one of the officers, the following testimony was given:
“Q. Are these signs official signs?
A. These signs were—
Mr. Ward: Objection, Your Honor.
The court: Overruled.
The Witness: These signs were erected by the Pennsylvania Turnpike. They have a yellow background with black lettering.” (NT 18a)
This testimony, if believed, clearly indicated that the signs were those authorized by the Turnpike Commission to designate construction areas.
The officer stated that he had twenty-two years experience as a Pennsylvania State Policeman. The lower court could reasonably have concluded that an officer of such experience was competent to testify on the matter of these signs. Cf. Commonwealth v. Garvin, 448 Pa. 258, 293 A.2d 33 (1972).
I express no opinion concerning a similar occurrence on a state highway other than the turnpike and need not reach this question in the case at bar. However, under the present situation, I would affirm the judgment of sentence.
Van per Voort, J., joins in this opinion.

. Act of April 29, 1959, P.L. 58, §1008 (75 P.S. §1008(d)).


. Act of April 29, 1959, P.L. 58, §1105 (75 P.S. §1105(a)).


. Act of April 29, 1959, P.L. 58, §1036 (75 P.S. §1036(a)) as amended.